DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings were received on June 18, 2020.  These drawings are acceptable.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on January 20, 2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Reasons for Allowance
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance.  The method of performing a 4D monitor marine geophysical survey over first and second areas as claimed is not shown or suggested in the prior art because of the use of a method that includes the step of using a monitor survey streamer layout over first and second areas that repeats all streamer positions of a first preexisting baseline survey over said first area, and repeats all streamer positions of a second preexisting baseline survey over said second area, where first and second streamer layouts that correspond to said first and second baseline surveys differ in at least one of streamer separation or a total number of streamers.  The prior art also does not show or suggest the use of a tangible computer-readable medium having a survey plan that causes a vessel to perform activities relating to said 4D monitor marine geophysical survey over first and second areas, or a method of manufacturing a geophysical data product which includes deploying and using said monitor survey streamer layout.
The prior art as disclosed by Bowman et al. (US 10,156,652) shows the use of an analysis for determining a candidate line for a vessel to traverse in a 3D or 4D seismic survey relative to a previously conducted baseline survey.  Gregor (US 9,703,809) discloses a method and apparatus for analyzing data of subsequent geophysical surveys.  Seale et al. (US 8,520,468) discloses a method and system for controlling the shape and separation of an arrangement of seismic streamers that are towed behind a survey vessel.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LARS A OLSON whose telephone number is (571) 272-6685. The examiner can normally be reached Monday to Friday 8:00am - 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SAMUEL J MORANO can be reached on 571-272-6684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




June 6, 2022


/LARS A OLSON/Primary Examiner, Art Unit 3617